Judgment and order denying motion for new trial reversed upon the law and the facts and new trial granted, costs to abide the event, unless plaintiff, within twenty days from the entry of the order herein, stipulate that the verdict be reduced to $4,100 and the judgment modified accordingly. If such stipulation be given, the judgment as so modified, and the order, are unanimously affirmed, with costs. The testimony given by plaintiff concerning doctor’s bills ($75), board ($165) and loss of wages ($660) related to special damages; and as special damages were not pleaded the testimony was inadmissible. Young, Rich, Kapper, Hagarty and Seeger, JJ., concur.